UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the period from to 000-31469 (Commission file number) Medical International Technology, Inc. (Exact name of small business issuer as specified in its charter) Colorado 84-1509950 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1872 Beaulac Ville Saint-Laurent Montrйal, Quйbec, Canada H4R 2E7 (Address of principal executive offices) (514) 339-9355 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero Smaller reporting company x (Do not check is a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The number of shares outstanding of each of the issuer's classes of common equity as of June 30, 2011:71,478,627 shares of common stock. MEDICAL INTERNATIONAL TECHNOLOGY, INC. FORM 10-Q June 30, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheet 3 Consolidated Statements of Operations, 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Loss 7 Consolidated Statement of Stockholders’ (Deficit) 8 Notes to Unaudited Consolidated Financial Statements 9 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 Part II. OTHER INFORMATION Item 1Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults upon Senior Securities 19 Item 4.(Removed and Reserved) 19 Item 5. Other Information 19 Item 6.Exhibits 19 SIGNATURES 20 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer toMedical International Technology, Inc. and its subsidiaries. “SEC” refers to the Securities and Exchange Commission. PART 1 - FINANCIAL INFORMATION Item 1. Financial Information CONSOLIDATED BALANCE SHEET June 30, September 30, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses Total Current Assets Long Term Investment Investment in MIT China Joint Venture Property and Equipment Tooling and machinery Furniture and office equipment Leasehold improvements Less accumulated depreciation ) ) Other Assets Patents (net of accumulated amortization of $3,986 and $7,922) Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements 3 CONSOLIDATED BALANCE SHEET June 30 September 30 (Unaudited) (Audited) Liabilities and Stockholders' Equity (Deficit) Current Liabilities Bank loan $ $ - Deferred income Accounts payable and accrued expenses Amounts due to related parties Current portion of long-term debts 1, 510,599 1, 569,079 Long-Term Debts Total Liabilities 1, 576,247 1, 569,079 Stockholders' Equity (Deficit) Preferred stock, $.0001 par value; 3,000,000 shares authorized; None issued and outstanding as of December 31, 2007 Common stock, $.0001 par value; 100,000,000 shares authorized; 71,478,627 and 66,260,295 shares issued and Outstanding, respectively Additional paid-in capital Deficit ) ) Other comprehensive income (loss) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 4 CONSOLIDATED STATEMENTS OF OPERATIONS Three-Months Period Ended June 30, Nine-Months Period Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ Cost of sales ) Gross profit (loss) Research and development costs - ) - ) Selling, general, and administrative expenses ) Loss from operations ) Other Income (Expense) Equity earnings (loss) on MIT China Joint Venture ) ) Interest income/loss - Interest expense ) Net Loss $ ) $ ) $ ) $ ) Basic (loss) per share $ ) $ ) $ ) $ ) Basic weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements 5 CONSOLIDATED STATEMENTS OF CASH FLOWS Nine-Month Period Ended June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: - Warrant expense Equity loss from MIT China Joint Venture Depreciation and amortization expense Common stock issued for services Related party payables settle by common stock - - Capitalization of related party debts Changes in: Accounts receivable (3,586 ) ) Inventories (135,994 ) (16,529 ) Prepaid expenses ) (952 ) Accounts payable and accrued liabilities (202,266 ) ) Deferred income (120,528 ) Net cash used by operating activities (444,057 ) Cash flows from investing activities: Acquisition of patents (10,579 ) ) Investment in MIT China joint venture - (10,437 ) Tooling and machinery (97,625 ) - Net cash used by investing activities (108,204 ) (20,606 ) Cash flows from financing activities: Bank loans - Proceeds from issuance of stock, net Increase in amounts due to related parties ) ) Issuance of notes payable - - Repayment on notes payable - (5,406 ) Net cash provided from financing activities ) Effect of exchange rates (11,185 ) Increase (decrease) in cash Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for federal income taxes $
